60 F.3d 809NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Hector Rolando ADAMES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-2158
United States Court of Appeals,First Circuit.
July 17, 1995

Randy Olen on brief for petitioner.
Frank W. Hunger, Assistant Attorney General, and Ellen Sue Shapiro, Attorney, Office of Immigration Litigation, Civil Division, United States Department of Justice, on brief for respondent.
B.I.A.
REVIEW DENIED.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the briefs and the record.  We see no basis to disturb the immigration judge's denial of a continuance or the Board's dismissal of petitioner's appeal.  In moving for a continuance one month after he had entered an appearance, petitioner's counsel merely asserted that he "suspect[ed] that a post-conviction application would be based on the failure to give Immigration warnings."  He did not explain the basis for his suspicion.  For example, he did not indicate whether he had reviewed the state court papers, conferred with trial counsel, or even talked with petitioner to determine whether petitioner had been aware of the possibility of deportation when he entered his nolo contendere plea.  We need not now decide under what circumstances, if any, an immigration judge should grant a continuance in order to allow a convicted alien to pursue a collateral attack on his conviction.  We simply conclude that in view of counsel's meager showing, the immigration judge did not abuse his discretion in denying a continuance in this case.


2
The petition for judicial review is summarily denied.  Loc. R. 27.1.